Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11100561 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to one of ordinary skill in the art to recognize the features recited in the patent’s claims are similarly recited in the current claimed invention.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5-8 of U.S. Patent No. 10453111. Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to one of ordinary skill in the art to recognize the features recited in the patent’s claims are similarly recited in the current claimed invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102a1 as being anticipated by Davis US 2013/0257877 A1.
Claim 1. 
A method comprising: Davis teaches causing presentation, at a client device, of a visual representation of a user (see fig. 2 #208 i.e. the visual representation of a user); 
receiving user input comprising a user-specified change to the visual representation (see [0008] discloses the avatars used in gaming systems increasingly incorporate more options for the user to customize. Head gear, camouflage, color combinations, weapon systems, names, nicknames, and numerous other individually selectable options allow the user to create a particularly unique avatar or character. In many games, the user is able to modify, improve or upgrade, and add customized features to their in-game character which carryover from each game session to the next game session, thereby allowing the user to continue changing and developing features and characteristics of the user's created character);
 changing the visual representation based on the user-specified change to the visual representation (see [0083] discloses the avatar action model may take a variety of forms such as a Markov model or a Bayesian network. In one example, the avatar action model generates a probability table based on data from the avatar characteristic table 514, the current state of the avatar, and the communication from the avatar user); 
detecting one or more kinesics of the user based on real-time data from the client device (see [0057] discloses the input sensor 234 may be a camera or image sensor for detecting motion inputs from one or more user 232. Or the input sensor 234 may be another type of input receiver--for example, input receiving means such as devices, systems, sensor(s) for smells, tastes, inaudible vibrations, inertial movements of the avatar system, or other inputs intended or received as interactions with the avatar 246. And at [0011] discloses an even more realistic avatar experience has been proposed, in concept, whereby 3D modeling and 2D video might be combined in real time computationally to create a near photo quality, very realistic avatar performance. Also see [0111]);
 and causing presentation, at the client device, of an updated visual representation of the user based on the detected one or more kinesics of the user (see [0013] discloses an avatar characteristic table is generated or updated based on the extracted personality characteristics. Second interactions of the human subject are observed, and the avatar characteristic table is updated based on the observed second interactions. At [0093] discloses fig. 7 step 714, the avatar engine 702 extracts personality characteristics from the observed interactions 704. Those extracted personality characteristics are used at 716 to generate or update one or more avatar characteristic tables 718 stored in an avatar data store 720. As noted above, as the human subject 706 is observed more and more, the avatar personality characteristics stored in the avatar characteristic tables 718 are continually updated to provide a more accurate and in depth model of the human subject 706).

Claim 2. 
The method of claim 1, wherein the visual representation of the user comprises an avatar that is representative of the user (see fig. 2).

Claim 3. 
The method of claim 1, wherein: detecting one or more kinesics of the user comprises determining a facial expression of the user; and causing presentation of the updated visual representation of the user comprises causing presentation of a graphical representation of the facial expression of the user. (see [0089] discloses Facial modeling and animation software, such as iClone or Xbox Kinect, can be used to capture parameters of different expressions and gestures performed by the human subject (e.g., scowl, smile, chuckle, laugh) and applying those expression and gesture parameters to a displayed wireframe model).

Claim 4. 
The method of claim 1, wherein the real-time data includes data produced by one or more sensors of the client device. [0010] discloses a more realistic avatar experience has been proposed whereby a typical cartoon-like avatar is animated to mimic (or shadow) the movements and motion of a user whose movements and motions are sensed by a camera/sensor system. Also see [0011, 0057].

Claim 5. 
The method of claim 4, wherein data the one or more sensors include at least one biometric component configured to detect the one or more kinesics associated with the user. See [0035] discloses behavioral characteristics comprise movements (hand, eye, mouth, arm, stance, gait, gaze, etc.), sounds (pitch, tone, rate/cadence, inflection, etc.), phrases, ideas, philosophies, mannerisms, typical verbal responses and language used, and so forth. Personal characteristics comprise physical attributes (height, weight, hair color, skin color, glasses, typical clothing, typical hair style, etc.) that distinguish the person as a unique individual (at a particular point in time, or particular points in time).

Claim 6. 
The method of claim 1, wherein changing the visual representation comprises changing one or more characteristics of the visual representation of the user. See [0013] discloses systems and methods are provided for generating an avatar configured to represent traits of a human subject. First interactions of the human subject are observed, and characteristics of the human subject are extracted from the observed first interactions. An avatar characteristic table is generated or updated based on the extracted personality characteristics. Second interactions of the human subject are observed, and the avatar characteristic table is updated based on the observed second interactions. [0014] As another example, a system for generating an avatar configured to represent traits of a human subject may include one or more data processors and one or more computer-readable mediums encoded with instructions for commanding the one or more data processors to execute steps. In the steps, first interactions of the human subject are observed, and characteristics of the human subject are extracted from the observed first interactions. An avatar characteristic table is generated or updated based on the extracted personality characteristics. Second interactions of the human subject are observed, and the avatar characteristic table is updated based on the observed second interactions.

Claim 7. 
The method of claim 6, wherein changing the one or more characteristics of the visual representation of the user comprises changing a color associated with the visual representation of the user. See [0101] discloses when performing a time warp operation 914 to age an avatar, a hair color avatar personality characteristic may be adjusted to a grayer value according to the length of time in the future that the avatar is to be warped.

Claims 8-14 are rejected with similar reasons as set forth in claims 1-7, respectively above.
Claims 15-20 are rejected with similar reasons as set forth in claims 1-6, respectively above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAVID AMINI whose telephone number is (571)272-7654. The examiner can normally be reached 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAVID A AMINI/P.E., D.Sc., Art Unit 2613